     Case 5:18-cv-00114 Document 88 Filed on 06/17/20 in TXSD Page 1 of 5
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                     June 17, 2020
                       UNITED STATES DISTRICT COURT                               David J. Bradley, Clerk
                        SOUTHERN DISTRICT OF TEXAS
                             LAREDO DIVISION

LUIS JAVIER RODRIGUEZ,                          §
                                                §
      Plaintiff,                                §
                                                §
V.                                              §        CIVIL ACTION NO. 5:18-CV-114
                                                §
TRANSPORTES DE CARGA FEMA, S.A.                 §
DE C.V.,                                        §
                                                §
      Defendant.                                §

                                         ORDER
       Before the Court is Plaintiff’s Motion for Spoliation Finding and Remedy for
Failure to Preserve Relevant Evidence. (Dkt. No. 22). Defendant has filed a response.
(Dkt. No. 38). A hearing was held on May 19, 2020. (Min. Entry dated May 19, 2020).

I. Background
       This negligence lawsuit is based on a motor vehicle accident which occurred on
April 11, 2017, between Plaintiff and a tractor trailer driven by Abel Marin Sanchez
(“Sanchez”), who was in the course and scope of his employment with Defendant
Transportes de Carga FEMA, S.A. de C.V. (“FEMA”). (Dkt. No. 1-3 at 3–4). In his Motion,
Plaintiff asserts that on April 18, 2017, Plaintiff’s counsel sent a letter of representation
and spoliation notice to FEMA’s insurer, Qualitas Insurance Company (“Qualitas”),
FEMA, and Sanchez. (Dkt. No. 22 at 1). Qualitas acknowledged receipt of the letter on
April 24, 2017. (Id. at 2). The letter requested the preservation of multiple categories of
documents, including driver logs and GPS records. (Id.). After this lawsuit was filed,
Plaintiff sought these same records through discovery directed to FEMA. (Id. at 2–3).
FEMA’s counsel eventually informed Plaintiff’s counsel that the driver logs and GPS
records had been previously destroyed by FEMA in accordance with the company’s
document destruction policies. (Dkt. No. 22-7 at 1). FEMA disposed of the driver logs and
GPS records after six months, in accordance with its internal retention policy and
applicable federal law. (Dkt. No. 38 at 7). Plaintiff asks the Court to issue a spoliation
      Case 5:18-cv-00114 Document 88 Filed on 06/17/20 in TXSD Page 2 of 5




instruction that entitles the jury to draw an inference that a party who intentionally
destroys important documents did so because the contents of those documents were
unfavorable to that party. (Dkt. No. 22 at 8) (citing Russell v. Univ. of Tex. of Permian
Basin, 234 F. App’x 195, 207 (5th Cir. 2007)).

II.   Legal Standard
       Spoliation “is the destruction or the significant and meaningful alteration of
evidence.” Rimkus Consulting Grp., Inc. v. Cammarata, 688 F. Supp. 2d 598, 612 (S.D.
Tex. 2010). A federal court may address spoliation occurring before a case is filed through
its inherent power to manage the litigation process. Id. at 611. However, courts exercise
such power with restraint. See Chambers v. NASCO, Inc., 501 U.S. 32, 44 (1991).
       A party seeking the sanction of an adverse inference based on spoliation must
establish that (1) the party with control over the evidence had an obligation to preserve
it at the time it was destroyed; (2) the evidence was destroyed with a culpable state of
mind; and (3) the destroyed evidence was “relevant” to the party’s claim or defense such
that a reasonable trier of fact could find that it would support that claim or defense.
Rimkus Consulting Grp., 688 F. Supp. 2d at 615–16.
       The Fifth Circuit permits adverse inferences against a spoliator only upon a
showing of “bad faith” on the part of the destroying party. Guzman v. Jones, 804 F.3d
707, 713 (5th Cir. 2015). “Bad faith” generally refers to destruction for the purpose of
hiding adverse evidence. See id. Plaintiff in the present case asks the Court sanction
FEMA for its allegedly negligent destruction of evidence (Dkt. No. 22 at 1, 8). However,
negligent destruction of evidence is an insufficient ground for sanctions. See King v.
Illinois Cent. R.R., 337 F.3d 550, 556 (5th Cir. 2003).
       A party’s duty to preserve evidence arises when the party has notice that the
evidence is relevant to a given litigation or should have known that the evidence may be
relevant to future litigation. Rimkus Consulting Grp., 688 F. Supp. 2d at 612 (collecting
cases). Therefore, a court may issue sanctions for spoliation when a party has a duty to
preserve but nevertheless destroys the evidence.

III. Discussion
       The Court turns to the first factor—whether FEMA had an obligation to preserve


2/5
      Case 5:18-cv-00114 Document 88 Filed on 06/17/20 in TXSD Page 3 of 5




the driver logs and GPS records at the time that evidence was destroyed. FEMA asserts
that it never received Plaintiff’s counsel’s letter of representation and notice of spoliation.
(Dkt. No. 38 at 5–6). According to FEMA, the copy of letter sent to FEMA, a Mexican
company, was sent by regular mail to an incorrect address in Mexico. (Id. at 5). Plaintiff
admits that he has no evidence that FEMA—as opposed to Qualitas—actually received
the letter. (Dkt. No. 22 at 7 n.12). FEMA states that Plaintiff did not produce the letter
in written discovery and that FEMA was first made aware of the letter on June 5, 2019,
during the deposition of Jorge Trejo (“Trejo”), FEMA’s designated corporate
representative. (Dkt. No. 38 at 5). In Defendant’s response to Plaintiff’s Motion,
Defendant attached a declaration by Trejo in which he makes the unqualified statement
that FEMA did not learn of Plaintiff’s spoliation notice letter until his deposition on June
5, 2019. (Dkt. No. 38-3 at 2). Trejo further states that FEMA did not know that Plaintiff
had legal representation or that a lawsuit would be filed in connection with the subject
accident until FEMA was served with Plaintiff’s Original Petition in this case. (Id.).
Based on the foregoing, the Court determines that there is no evidence that FEMA
received Plaintiff’s letter of representation and spoliation notice.
       Regardless of whether FEMA received Plaintiff’s notice letter, the question
remains whether FEMA should have known that the driver logs and GPS records might
be relevant to future litigation. FEMA asserts that the accident was a minor, side-swipe
collision. (Dkt. No. 38 at 6). More importantly, FEMA points to evidence showing that
Plaintiff did not report any injuries at the scene of the accident and that Plaintiff drove
his car from the scene. (Id.). Under these circumstances, FEMA states that it reasonably
inferred that the accident was minor and only involved property damage. (Id.). FEMA
disposed of the driver logs and GPS records after six months, in accordance with its
internal retention policy and applicable federal law. (Id. at 7).
       The Court is mindful that Plaintiff disputes the severity of the accident and
certainly disputes the extent of Plaintiff’s injuries resulting from the accident. However,
in terms of evidence presented in support of the Motion, Plaintiff does not direct the Court
to any evidence to show that the nature of accident was such that Defendant “should
have known that the [destroyed] evidence may be relevant to future litigation.” Rimkus
Consulting Grp., 688 F. Supp. 2d at 612. Plaintiff does provide an excerpt from the



3/5
      Case 5:18-cv-00114 Document 88 Filed on 06/17/20 in TXSD Page 4 of 5




deposition of FEMA’s driver, Abel Marin Sanchez (“Sanchez”), in which Sanchez testifies
that he took photos of the vehicles after the accident in accordance with instructions from
FEMA. (Dkt. No. 22 at 7). Sanchez testified, “Well, you call the police so they can make
a report and the insurance can come in.” (Id.; Dkt. No. 22-8 at 2). Plaintiff argues that it
can be inferred from this testimony that FEMA was concerned with preserving evidence
for their insurance claim. But calling the police and taking photos of the vehicles at the
accident scene are standard practices that do not equate to an expectation of future
litigation.
       The Court finds that Plaintiff has failed to meet his burden to establish that
FEMA had an obligation to preserve the driver log and GPS records at the time those
records were destroyed.
       Although Plaintiff’s Motion for a spoliation finding is defeated by his failure to
establish the first factor, the Court will address an additional argument raised by
Plaintiff pertaining to the second factor—whether the evidence was destroyed with a
culpable state of mind. As previously noted, the Fifth Circuit requires a showing of “bad
faith” to support an adverse inference against a spoliating party. Guzman, 804 F.3d at
713. Plaintiff asserts that FEMA “conveniently” only destroyed the driver logs and GPS
records and not other potentially relevant records such as the photos of the vehicles taken
by Sanchez, Sanchez’s driver’s license, his employee file, his driving tests, and records of
training provided by FEMA. (Dkt. No. 22 at 8). This alleged selective destruction of
potentially relevant evidence infers an intent to destroy particular evidence FEMA knew
would be adverse to its case.
       FEMA makes a simple response to this allegation—that applicable law and its
internal retention policies provide different retention periods for different categories of
documents. (Dkt. No. 38 at 7). FEMA notes that specific federal regulations and its
internal policies permit the disposal of driver logs after six months. (Id.). As for the GPS
records, there are no laws or policies that require those records to be maintained for any
specific amount of time, and FEMA’s designated representative testified that those
records are purged periodically for space management purposes. (Id.). Conversely,
applicable federal regulations require a driver’s qualification file to be maintained for a
period of three years after the driver’s employment ends. (Id.). Typically, an inference of



4/5
      Case 5:18-cv-00114 Document 88 Filed on 06/17/20 in TXSD Page 5 of 5




bad faith is not made when documents are destroyed pursuant to a routine policy.
Russell, 234 F. App’x at 208. Based on the evidence provided by FEMA and the lack of
controverting evidence by Plaintiff, the Court finds that Plaintiff has not shown that
FEMA acted in bad faith when it destroyed the driver file and GPS records.
       Finally, the Court notes that Plaintiff recently filed Plaintiff’s Objections to
Qualitas’ Privilege Log, Motion to Compel Qualitas Insurance Company’s Submission of
Identified Privileged Documents for In Camera Review and to Compel Production of
Documents. (Dkt. No. 82). The Motion challenges a privilege log served on Plaintiff on
December 6, 2019, (id. at 2), and it was filed the day before the hearing on the instant
Motion for spoliation filing. At the May 19 hearing, Plaintiff’s counsel asserted that the
records made the subject of the motion to compel could be relevant to the issue of whether
FEMA had an obligation to preserve the destroyed evidence. The Court finds the timing
of Plaintiff’s motion to compel to be curious. Regardless, in the event the Court’s ruling
on Plaintiff’s motion to compel results in Plaintiff obtaining documents which contradict
FEMA’s representations pertaining to the Motion for spoliation finding, Plaintiff may
raise that issue in a future motion.

IV. Conclusion
       For the reasons discussed above, the Court DENIES Plaintiff’s Motion for
Spoliation Finding and Remedy for Failure to Preserve Relevant Evidence (Dkt. No. 22).
       It is so ORDERED.
       SIGNED on June 17, 2020.




                                                John A. Kazen
                                                United States Magistrate Judge




5/5
